Citation Nr: 1300590	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include C-5 radiculopathy to the right arm. 

2.  Entitlement to service connection for bilateral plantars warts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986 and from May 1986 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and February 2009 rating decisions of the RO in Montgomery, Alabama.

Regarding the claim of service connection for a cervical spine disorder, the Board recognizes that in statements dated in November 2008 and August 2009, the Veteran requested service connection for his cervical spine condition.  He has also raised complaints of right arm symptomatology that he believes results from the cervical spine disorder.  He has been diagnosed with C-5 radiculopathy.  Therefore, the Board re-characterizes the entire claim as seeking entitlement to service connection for a cervical spine disorder, to include C-5 radiculopathy.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Indeed, the RO has essentially treated the claim as such.  See, e.g., February 2009 RO rating decision ("Service treatment records document no treatment in service for cervical spine condition.").  

The issue of entitlement to service connection for residuals of periodontal surgery for compensation purposes (claimed as service connection for periodontal surgery) was raised by the record in a December 2005 claim as well as an April 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral plantars warts is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  





FINDING OF FACT

There is no credible evidence of an in-service event that can be related to any current disability of the cervical spine and C-5 radiculopathy.


CONCLUSION OF LAW

A cervical spine disability, to include C-5 radiculopathy, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The December 2008 letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2009.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  The Board acknowledges the Veteran's report in his August 2009 Form 9, that he was told that his deployment treatment records from Hungary were not associated with the file.  The Board has reviewed the file and does not find a record of such communication.  Further, the Board finds that all service treatment records for the relevant period have been associated with the file.  Five volumes of service treatment records dated from January 1987 to March 2005 were associated with the file, prior to the rating decision.  The Board acknowledges that the official records do not date back to the Veteran's first period of service.  The Board notes that the January 1987 medical examination lists the purpose of the examination as "lost records."  Photocopies of service treatment records dated from 1983 to 1985 from the Veteran's first period of service have been associated with the file.  Crucially, however, the Veteran has claimed that his cervical spine injury occurred in 1996, during the period in which service treatment records have been obtained, which is the relevant period of service.  Moreover, the Board finds that there are no outstanding treatment records from the period of the Veteran's deployment in 1996.  

The Board acknowledges that the Veteran has indicated that he was treated at a field hospital following the injury in service, in January 1996.  His buddy letters also indicate that his fellow service members observed him taken away to be treated.  E.B. reported that the Veteran was checked on the day of the injury by a local medic and was taken to the field hospital the next day.  E.B. did not indicate that the Veteran was kept overnight but reported that when the Veteran returned he was wearing a neck brace and had pain relievers, muscle relaxers and was on bed rest for 2 or 3 days.  M.R. reported that the Veteran was seen by a medic on the airfield on the day of the accident and was taken to a field hospital to receive further medical services the day after the accident.  M.R. reported that the Veteran was given a neck brace and was put in a No Duty status for a few days after the fall.  Neither the Veteran, nor his fellow service members, have asserted that the Veteran was kept overnight at the field hospital.  

The Board notes that a February 1996 physical examination confirmed that the Veteran was deployed at that time.  Significantly, in the accompanying Report of Medical History, the Veteran did not indicate that he had been a patient in a field hospital one month prior to the February 1996 examination.  When asked if he had ever been a patient in any type of hospital, he reported that he was in the hospital for removal of a cyst on his right index finger in July 1995, as well as when he was 4 years old.  He did not report hospitalization in January 1996 for a fall and/or injury to his neck.  Additionally, the treatment records in the claims file include records from a treatment at foreign facilities, specifically in Germany.  (See vasectomy records dated in June 1996 from the Wiesbaden Health Clinic.)  Thus, the Board concludes that all service treatment records for the relevant period have been associated with the file.  

Next, the Board acknowledges that the Veteran was not provided with a VA examination for his cervical spine disorder.  The Board notes that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

With respect to the Veteran's claimed cervical spine disorder and radiculopathy, the Board finds that a VA examination is not required because, as explained below, his contention that he experienced an injury to his neck from a fall in service is not credible.  Also, the Veteran's contention that he sustained a jaw injury that resulted in neck pain as reported through Dr. K. is not credible.  As the Board finds that the claimed event is not shown by credible evidence, a credible link between the claimed disorder and service cannot be established.  For these reasons, the Board finds that a VA examination with nexus opinion is not necessary.    

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

In this case, the Veteran claims that he experienced a fall in service injuring his neck, and that as a result, he has a cervical spine disorder, to include C-5 radiculopathy. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

However, the claim fails because Shedden element (2) has not been met.  Service treatment records do not include any discussion of the injury described by the Veteran.  The Veteran reports that he sustained an injury in service, in January 1996, in which he slipped and fell on ice and injured his neck.  He has submitted two buddy letters from purported eye-witnesses to the injury, in support of his claim.  See letters from M.R. and E.B.  The buddy letter from E.B. indicated that he observed the Veteran exit a Humvee to provide ground guide and that the Veteran slipped and fell.  E.B. also reported that on the way down, the Veteran hit "the back of his head" on the brush guard of the Humvee.  When the Veteran stood up a minute later, he was holding his neck and complaining of pain in the back of his neck, shoulder blades, and lower back.  E.B. reported that the Veteran was checked on the day of the injury by a local medic and was taken to the field hospital the next day.  E.B. did not indicate that the Veteran was kept overnight but reported that when the Veteran returned, he was wearing a neck brace and had pain relievers, muscle relaxers and was on bed rest for 2 or 3 days.  

The buddy letter from M.R. contains a similar recounting of events.  M.R. reported that there was a sheet of ice covering most of the ground for months and that there were many times when soldiers slipped and fell.  He remembers the Veteran's fall in particular because of the severity of the Veteran's injury to his head and back.  He reported that the Veteran was seen by a medic on the airfield on the day of the accident and was taken to a field hospital to receive further medical services the day after the accident.  M.R. reported that the Veteran was given a neck brace and was put in a No Duty status for a few days after the fall.  

The Board has considered the Veteran's statements, as well as those of his fellow service members, regarding the alleged fall in service.  The Board has also considered the Veteran's statements to his private physician that he has experienced cervical spine symptomatology since the alleged injury in service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report a slip and fall injury in service as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Similarly, his fellow service members are competent to report their observations of the Veteran's fall and observations of his wearing a neck brace and not participating in usual activities as this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board finds that the Veteran's reported history of the in-service injury, as well as the accounts of his fellow service members, while competent, is nonetheless not credible.  First, the Board observes that differing accounts of the in-service event are of record.  In July 2008, the Veteran reported to his private physician, Dr. K., that he fell on ice and smashed his right jaw and that he had experienced neck pain and right arm shoulder pain since that time.  Notably, the reports of the purported eye-witnesses did not indicate that he fell and smashed his jaw but rather that he fell and hit the back of his head and back.  The inconsistency in the accounts is very significant and lessens their reliability.  

Next, the Veteran's service treatment records do not indicate any treatment or subsequent reference to the Veteran's claimed injuries and residual symptoms.  The Board finds this is inconsistent with the Veteran's behavior of actively seeking treatment, reporting his various ailments, and providing a detailed medical history of his ailments on numerous other occasions.  For example, he sought treatment for many other problems in service including cold and flu symptoms, skin tags, a cyst on his finger, left ankle sprain, foot pain, rib pain following a collision with another player at a Frisbee football game, and chronic low back pain, among others.  The Board cannot find it plausible that the Veteran would provide a medical history on multiple occasions that notes his multiple injuries and medical problems but neglect to include any mention of a neck injury and continued symptoms since the injury over the course of the next nine years in his military service.  Thus, the absence of documentation of such reports is indeed very significant.  In particular, in a February 1996 Report of Medical History, completed while the Veteran was deployed, the Veteran did not report any injury to the head or neck, even though he now reports that he injured his neck one month prior, in January 1996.  He reported on a history of motion sickness as a child and recurrent low back pain secondary to a lifting injury in October 1995 but no complaints referable to the neck.  This report was prepared by the Veteran and signed by the Veteran.  Also, the clinical examination in February 1996 revealed normal neck, spine, and upper extremities.  

Further, the Veteran did not indicate that he had been a patient in a field hospital one month prior to the February 1996 examination.  When asked if he had ever been a patient in any type of hospital, he reported that he was in the hospital for removal of a cyst on his right index finger in July 1995, as well as when he was 4 years old.  He did not indicate treatment for a neck injury or otherwise report a fall in January 1996.  

Similarly, service treatment records include temporary profiles, including in October 1996, but there is no temporary profile of record for January 1996.  In fact, there is a Medical Recommendation for Flying dated in late January 1996 that indicates the Veteran received a 30 day extension of his full flight duty recommendation, pending a flight duty medical examination.  A subsequent Medical Recommendation for Flying dated approximately one week later indicated that the Veteran completed the flight duty medical examination and had full flight duty. 

The remaining service treatment records dated after the alleged fall in January 1996 are silent for complaints regarding neck symptoms.  Additionally, the records are silent as to right arm symptoms until October 2003.  In October 2003, the Veteran complained of right shoulder pain but did not relate to the alleged fall in January 1996.  The Veteran has been service-connected for right shoulder tendonitis.  Notably, the service treatment records did not indicate any reports of radicular pain or neck pain. 

In this case, the Board emphasizes the multi-year gap between the alleged fall in service (1996) and initial documented symptoms and diagnosis of a cervical spine disorder in 2008, 12 years after the purported injury.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Additionally, the Board finds it significant that the Veteran filed a claim for multiple problems (12 disabilities including motion sickness) upon his exit from service in 2005, but he did not file a claim for a cervical spine disorder at that time.  Again, this behavior is inconsistent with the Veteran's contention that he sustained a significant neck injury in service and had experienced continuous symptoms since that injury.  It is not plausible to the Board that if such were the case, the Veteran would not include that claim along with the several other claims he filed at the time of his separation from service.  Further, he underwent a VA examination in October 2005 regarding numerous complaints and never mentioned falling and injuring his neck in service, or experiencing continuous neck pain and radicular pain ever since service.  Although examined, no neck disorder was diagnosed.  The Board emphasizes the January 2005 separation Report of Medical History in which the Veteran reported on numerous problems but did not indicate neck pain or a neck injury.  Again, his statements three years later, in 2008, that he has had neck pain since the alleged injury 1996 are inconsistent with his behavior of reporting other complaints.  The Board can only find that if he claimed service connection immediately upon service separation for numerous disorders that he believed began in service, he would have included a claim for his neck disorder if he actually had cervical spine symptomatology with radicular symptoms in service.  

Accordingly, the Board finds the Veteran's statements regarding the purported injury to be inconsistent with his behavior of reporting orthopedic and non-orthopedic complaints.  As such, the Board finds the statements lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board finds that his fellow service members' statements asserting an in-service injury also lack credibility and are without probative value as they detail an account that the Board finds not credible.  Id.  The buddy letters' accounts of the injury also include differing circumstances from those reported by the Veteran to his private physician.  The differing accounts taken together with the finding that the Veteran's present complaints are inconsistent with his treatment records and his pattern of seeking treatment in service, lead the Board to find that the buddy letters are not credible.  

The Board acknowledges that the Veteran has submitted a positive nexus opinion relating his current symptomatology to an event in service.  In a March 2009 letter, Dr. K. attributed the Veteran's current radicular pain of the neck and right arm to a smash injury to the right side of the Veteran's jaw.  Dr. K.'s opinion was based on the Veteran's report of the injury and report that he had experienced neck and right shoulder pain since the injury in service.  The opinion, however, is without any probative value because it was based on the Veteran's account of an in-service injury which the Board has found to be not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (reaffirming that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating that a medical opinion based upon an inaccurate factual premise has no probative value).

Indeed, there is no indication that Dr. K. has had the benefit of reviewing the claims file, or more importantly, the Veteran's service treatment records.  The Court has held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008);  see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, a review of the claims file and, in particular, service treatment records, is essential to determining whether the Veteran has a current cervical spine disability that is related to service.  This is so because the service treatment records contain nine years' worth of treatment records between the date of the claimed in-service injury and the Veteran's separation from service.  In addition, the credibility of the diagnosis rendered by Dr. K. is also not persuasive.  Dr. K. diagnosed C-5 radiculopathy in July 2008 and cervical radiculopathy in September 2008.  Notably, however, the July 2008 EMG conducted by Dr. K. resulted in a finding of carpal tunnel syndrome and not radiculopathy.  An August 2008 private functional capacity evaluation summary prepared by physical therapists at the request of Dr. K. indicated that the Veteran had impairment with C-spine active motion beyond mid-range and that there were impairment indicators related to a radiculopathy pattern in the cervical spine "per neural/EMG studies."  The July 2008 study, however, was negative.  Also, the radiculopathy stems from the cervical spine, hence, reference to C-5.  The medical records, however, do not reveal the primary cervical spine disorder.  Indeed, this appears to be the reason for the RO's characterization of the issue as the medical evidence only suggested C-5 radiculopathy.  Thus, the Board is not persuaded by the diagnoses of C-5 radiculopathy and cervical radiculopathy.

As the Board has found that there is no credible evidence of an in-service occurrence, a credible link between the claimed disorder and service cannot be established.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  There is no reasonable doubt to resolve in his favor, and this claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine condition, to include C-5 radiculopathy to the right arm is denied. 


REMAND

The Veteran's claim for service connection of bilateral plantars warts was denied in February 2007 and he submitted a Notice of Disagreement (NOD) in April 2007.  To date, no statement of the case (SOC) regarding the matter has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claims for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the issue of entitlement to service connection for bilateral plantars warts.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal on the issues.  If the appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


